     Case 2:21-cr-00106-MCS Document 15-1 Filed 04/28/21 Page 1 of 1 Page ID #:172



 1
                                                               __.
 2

 3                          UNITED STATES DISTRICT COL.~RT
 4                                                        '~pR 2 R ~~;~~
                        THE CENTRAL DISTRICT OF CALI~'OR~IA
 5                                                           ,~, , ~,,.

6
       UNITED STATES OF AMERICA,                 Case No. 21-CR-00106-MCS
 7
                              Plaintiff,         [PROPOSED]ORDER
 8
             v.
9
l0

11     U.S. PRIVATE VAULTS INC.,
       California Corporate Number C3405297,
12
                              Defendant.
13

14

15

16           GOOD CAUSE BEING SHOWN,upon consideration of the Motion For Leave
17     To Proceed Anonymously by Tenant-3, the Motion is hereby granted and movant
18     is permitted to proceed in this case anonymously under pseudonyms Tenant-3.
19

20
       DATED:
21                                             Hon. Mark C. Scarsi
22
                                               U.S. District Court Judge

23

24

25

26

27

28
